Citation Nr: 1451730	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder.

2.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

In July 2013, the Veteran's representative submitted additional evidence and argument in support of the Veteran's claims with a waiver of RO review.  38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The Veteran has a current disability diagnosed as dysthymic disorder and major depressive disorder.

2.  The Veteran experienced psychiatric symptoms during military service.

3.  The evidence of record is in relative equipoise with respect to whether the Veteran's psychiatric disorder is related to his military service.

4.  The Veteran's right knee patellofemoral syndrome has been manifested by pain, with flexion limited to 90 degrees or greater, and extension to 0 degrees.

5.  The Veteran's left knee patellofemoral syndrome has been manifested by pain, with flexion limited to 100 degrees or greater, and extension to 0 degrees.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

3.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the Board has granted entitlement to service connection for an acquired psychiatric disorder.  As such, any error related to the duties to notify or assist or any other due process error on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With regard to the issues of entitlement to higher initial ratings for right and left knee disabilities, such matters stem from a notice of disagreement with the assigned initial rating for each disability awarded in the rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no evidence that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in November 2011 and May 2012; the record does not reflect that these examinations are inadequate for rating purposes.  In that regard, the examinations are based upon physical examination of the Veteran as well as a review of the records in the claims file and provide sufficient detail to rate the Veteran's right and left knee disabilities under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Acquired Psychiatric Disability

The Veteran contends that service connection for an acquired psychiatric disability is warranted.  He reported that he experienced depression during service and sought treatment for his symptoms during service.  He stated that he did not continue psychiatric therapy immediately after discharge, but that his symptoms persisted until he eventually began to seek treatment in 2005.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that he had treatment for depression as well as suicidal ideation during military service.  The records note that the Veteran was at risk of doing harm to himself or others, although he was not immediately suicidal or homicidal.  The Axis I diagnoses included depression secondary to situational stress and "phase of life problem."  The Veteran's original certificate of release or discharge from active duty reflects that the Veteran's discharge was General (Under Honorable Conditions) with the reason noted as "personality disorder."

Private treatment records from 2005 reflect diagnoses of and treatment for major depressive disorder, severe, recurrent, without psychotic features following problems with his wife at home.

In December 2010, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed dysthymic disorder and opined that the Veteran's psychiatric disability was "less likely than not" related to his in-service psychiatric complaints.  The examiner explained that his symptoms during service were "situational" and related to concerns about finances and his wife's health as well as problems adjusting to life onboard a ship, and that his current dysthymic disorder was also "situational" and caused by dissatisfaction with work and feelings about losing his previous job.

In June 2012, the Veteran submitted a private psychological evaluation which notes a diagnosis of recurrent moderate major depressive disorder.  The psychologist opined that the Veteran's psychiatric disability was "more likely than not" directly related to military service.  The examiner explained that the Veteran's psychiatric symptoms first presented during service and that his symptoms reveal a depressive response pattern directly related to experiences encountered during military service.  The psychologist also emphatically disagreed with the finding of personality disorder in the Veteran's service records.  The opinion was based upon a review of the Veteran's claims file.

After review of the record, the Board finds that the evidence is in equipoise with respect to whether the Veteran's acquired psychiatric disorder, diagnosed as dysthymic disorder and major depressive disorder, is related to his military service.  In that regard, there are competing medical opinions addressing the etiology of the Veteran's psychiatric disability.  Both opinions are based upon a review of the pertinent evidence in the claims file and provide supporting explanation and rationale for the conclusions reached.  As the evidence as to whether the Veteran's current acquired psychiatric disorder is related to his in-service psychiatric symptoms is evenly balanced, resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability is warranted.

II.  Right and Left Knee Disabilities

The Veteran contends that initial ratings greater than 10 percent are warranted for his service-connected right and left knee disabilities.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

With regard to the Veteran's right and left knee disabilities, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left knee disabilities are each rated 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45, 30, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 contemplates limitation of extension of the leg, and provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint when both are compensable.  See VAOPGCPREC 09-04 (September 17, 2004).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In November 2011, the Veteran underwent a VA examination.  He complained of right and left knee stiffness, giving way, fatigability, pain, popping, throbbing, and discomfort.  He denied right and left knee weakness, swelling, heat, redness, lack of endurance, locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He stated that he experienced flare-ups as often as 4 times per day, and described the severity as 7 on a 1 to 10 scale.  The flare-ups were precipitated by physical activity, exertion, or position.  The Veteran reported that they were alleviated by repositioning, massaging, and stopping the current activity.  He reported difficulty with walking and standing.  He denied any treatment for his knees.  He denied hospitalization, surgery, and incapacitation.  He indicated that his knee disabilities limited him from riding his bike.  

Physical examination of the right and left knees revealed abnormal movement and guarding of movement with no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  Additionally, there was no subluxation.  There was no right or left knee locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion showed right knee flexion to 90 degrees and extension to 0 degrees.  Range of motion of the left knee revealed flexion to 100 degrees and extension to 0 degrees.  Repetitive range of motion was possible for both knees, and there was no additional limitation of motion.  Neither the right nor left joint function was additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  Medial and lateral collateral ligaments stability tests and anterior and posterior cruciate ligaments stability tests were normal for both knees.  X-rays showed bone infarcts at the distal femoral metaphysis and proximal tibial metaphysis for both knees.  The diagnosis was bilateral patellofemoral syndrome in the knees with bilateral bone infarcts of the distal femoral and proximal tibial metaphysis.

During May 2012 VA examination, the Veteran reported flare-ups of his bilateral knee disorder, which caused him to stay off of his feet.  Physical examination showed pain to palpation of the knees but full muscle strength.  Joint stability tests were normal in both knees and there was no evidence of recurrent patellar subluxation or dislocation.  There was no evidence of meniscal conditions or surgery.  There were no scars or other pertinent findings.  The Veteran reported that he used a brace occasionally for knee pain.  There was no evidence of degenerative or traumatic arthritis, but X-rays revealed bony infarcts at the distal tibial metaphysis and proximal tibial metaphysis on both knees.

Range of motion of the right knee revealed flexion to 95 degrees with pain and extension to 0 degrees with no evidence of pain.  Range of motion of the left knee showed flexion to 105 degrees with pain and extension to 0 degrees with no evidence of pain.  The Veteran was able to perform repetitive use testing with no change in range of motion thereafter.  The examiner noted that there was no additional limitation in range of motion after repetitive-use testing, but there was additional functional loss after repetitive use in the form of pain on movement.  The diagnoses were patellofemoral syndrome of both knees and bony infarcts with bilateral proximal tibial metaphysis.  The examiner noted that the Veteran's knee disabilities impacted his ability to work in that standing was limited.

During the appeal period, flexion of the right knee was limited to no less than 90 degrees and extension was limited to no more than 0 degrees.  Left knee flexion was limited to no less than 100 degrees and extension was limited to no more than 0 degrees.  As extension was consistently 0 degrees in both knees, a separate compensable rating is not warranted under Diagnostic Code 5261.  As right knee flexion was shown to be 90 or 95 degrees, and flexion in the left knee was shown to be 100 or 105 degrees, a higher initial rating for right or left knee flexion is not warranted.  Although the May 2012 VA examination noted that painful motion was found after repetitive-use testing, there was no additional limitation of motion following repetitive-use testing for either knee.  Thus, the record does not establish that painful motion resulted in additional functional loss so severe as to warrant a higher rating.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  Accordingly, initial ratings greater than 10 percent are not warranted for the Veteran's right or left knee disabilities.

Further, there is no evidence of ankylosis of either knee and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2014).  Further, instability or subluxation of either knee is also not objectively shown.  Although the Veteran reports use of knee braces on occasion, the November 2011 and May 2012 VA examination reports noted no instability and no subluxation or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Because there is no objectively demonstrated instability of either knee, an increased or separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

The preponderance of the evidence is against the Veteran's claims for initial ratings greater than 10 percent for right and left knee disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right and left knee disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's right and left knee disabilities are evaluated by rating criteria contemplating the impact of the disabilities upon the Veteran's right and left knee ranges of motion.  The Veteran does not have symptoms associated with these disabilities that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected knee disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of 10 percent are provided for certain manifestations of the right and left knee disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the period of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's right and left knee disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder and major depressive disorder, is granted.

An initial evaluation greater than 10 percent for right knee patellofemoral syndrome is denied.

An initial evaluation greater than 10 percent for left knee patellofemoral syndrome is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


